



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mehedi, 2019 ONCA 642

DATE: 20190801

DOCKET: C66739

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Golam Mehedi

Appellant

Golam Mehedi, in person

Michael Fawcett, for the respondent

Heard: July 8, 2019

On
    appeal from the order of Justice Anne Molloy of the Superior Court of Justice,
    dated March 20, 2019, with reasons reported at 2019 ONSC 1774.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks an adjournment for his appeal on the
    basis that he just recently received the transcript of proceedings on June 28,
    2019. The Crown opposes. Almost the entirety of the transcript consists of the
    appellants submissions on his
certiorari
application before the Superior Court. We see no merit to the
    appellants request, as such his adjournment request is denied.

[2]

With respect to the
    appeal proper, the appellant appeals against a vexatious litigant order that
    enjoins him from, either directly or indirectly, instituting or continuing
    proceedings in any Superior Court in Ontario for the review of lower court
    proceedings or Crown action with respect to any private criminal information,
    except with leave of a Judge of the Ontario Superior Court of Justice. Paragraph
    e) of the order further states that for greater clarity, any Superior Court in
    Ontario includes the Ontario Court of Appeal.

[3]

The appellant raises two
    main issues in oral submissions:

1)

That the lower court
    erred in declaring him a vexatious litigant;

2)

That the court erred in denying his applications for
certiorari
and
mandamus
in not permitting him to continue with three private
    prosecutions that he attempted to initiate in provincial court.

[4]

We disagree. We see no error in the application judges decision
    declaring the appellant a vexatious litigant. We are however of the view that
    the application judge may have overstepped her jurisdiction in enjoining the
    appellant from initiating proceedings at the Court of Appeal. At the invitation
    of the Crown, the aspect of the order enjoining the appellant against
    initiating proceedings before the Court of Appeal without leave is struck,
    without prejudice to the Crown to bring a new application before the Court of
    Appeal.


